DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 03/24/21 (“Amend.”), in which: claim 1 is amended and the rejection of the claims are traversed.  Claims 1, 2 and 4-19 are currently pending an Office action on the merits follows.

Reasons for Allowance
Claims 1, 2 and 4-19 are allowed.  The following is the Office's statement of reasons for allowance:
As to claim 1, the prior art of record fails to teach or suggest a display apparatus which comprises the components listed in the claim and more specifically, a timing compensator which changes an output timing of the data voltage of the data driver when a feedback data power voltage is less than a reference data power voltage at a start point of an active period independent of a data signal from the data driver.
Moreover, as to claims 15 and 16, the prior art of record fails to teach or suggest a power voltage generating circuit comprising the components and connections outlined in the claims.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0109194 to Peng discloses a power supply circuit, but not the operation and circuit components outlined in claims 1, 15 and 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD M DICKE/Primary Examiner, Art Unit 2693